                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

PAMELA BELMONT,                                )
                                               )
               Plaintiff,                      )
                                               )    Case No. 2:18-cv-04102-BCW
v.                                             )
                                               )
MEDICREDIT, INC.                               )
                                               )
               Defendant.                      )

                      MEDICREDIT INC.’S MOTIONS IN LIMINE I-XI

        COMES NOW Defendant Medicredit, Inc. (“Medicredit”), and moves this Court to enter

an Order pursuant to these Motions in Limine, instructing Plaintiff’s attorneys, and through said

attorneys Plaintiff and Plaintiff’s witnesses in this case, not to refer to, make any statement

concerning, ask any questions pertaining to, or allude to, or put before the Court in any form or

manner whatsoever, directly or indirectly, any of the matters listed herein.

                                        INTRODUCTION

       Plaintiff, Pamela Belmont, (“Plaintiff”) has alleged that Medicredit violated the Fair Debt

Collection Practices Act (“FDCPA,” 15 U.S.C. § 1692, et seq.) during two phone calls on April

6, 2018. See generally [ECF Doc. 1-1]. Medicredit denies the allegations. See generally [Doc.

3]. The essential facts related to this case were presented to the Court and uncontroverted by the

Plaintiff. Plaintiff’s husband incurred a medical debt during a hospital visit in July, 2015. At that

time, Plaintiff identified herself as guarantor for the fees and costs incurred for the treatment.

Plaintiff’s husband passed away in May, 2017. Thereafter, the hospital sought recovery of the

2015 debt from the Plaintiff/guarantor. On January 8, 2018, Medicredit issued a letter addressed

to Plaintiff at her home. Plaintiff contacted Medicredit on January 17, 2018 and informed


                                                                                            SL 2943060.1


         Case 2:18-cv-04102-BCW Document 65 Filed 09/19/19 Page 1 of 6
Medicredit that her husband had died. On March 28, 2018, Medicredit issued a second letter to

Plaintiff. On April 6, 2018, Plaintiff called Medicredit, twice. Those two calls were recorded and

are the only communications Plaintiff alleges violated the FDCPA [Doc. 1-1, ¶ 14]. Plaintiff

filed the Complaint on April 25, 2018.

                                          ARGUMENT

       I.       Plaintiff Should Be Limited To Issues Encompassed By The Complaint.

       The issues tried to the Jury should be limited to those encompassed by Plaintiff’s Petition

[ECF Doc. 1-1] and Defendant’s Answer to Plaintiff’s Petition [ECF Doc. 3]. Defendant objects

to and oppose trying any additional issues or theories. See Fed. R. Evid. 403.

       II.      Discussion Of Actual Damages Should Be limited to “lost time.”

       Plaintiff has alleged she is entitled to “actual damages.” “statutory damages,” “costs,”

and “reasonable attorney fees.” [ECF Doc. 1-1, Page 7, and 8]. Plaintiff has alleged she is

entitled to “actual damages.” “statutory damages,” “costs,” and “reasonable attorney fees.” [ECF

Doc. 1-1, Page 7, and 8]. Plaintiff alleges only that she has actual damages of “lost time incurred

by Plaintiff” [ECF Doc. 1-1, Paragraph 36]. Plaintiff has produced no documents and has not

identified any witnesses to support her damage claim. Therefore, Plaintiff should not be allowed

to present any testimony beyond “lost time” related to the two phone calls with Medicredit. See

Fed. R. Evid. 401, 403.

       III.     Discussion Of Plaintiff’s Hardships Should Be Excluded.

       Any reference or mention of hardship related to Plaintiff, whether related to her husband,

financial, medical or otherwise, which is irrelevant to the issues before the Court, highly

prejudicial to Medicredit, and improper. See Fed. R. Evid. 401, 403.



                                                 2
                                                                                          SL 3532931.1
            Case 2:18-cv-04102-BCW Document 65 Filed 09/19/19 Page 2 of 6
       IV.     Discussion Of Punitive Or Exemplary Damages Should Be Excluded.

       Any reference or mention of punitive or exemplary damages, as Plaintiff has failed to

plead and does not have sufficient proof to support claims regarding the same, or any reference

or argument that the purpose of trial is to "send a message" or to punish Medicredit. Here,

Plaintiff has expressly limited her damages claim to her actual damages and statutory damages.

Accordingly, any evidence or testimony regarding punitive damages is clearly irrelevant under

Federal Rule of Evidence 401 and "unfairly prejudicial" under Federal Rule of Evidence 403. See

Fed. R. Evid. 401, 403.

       V.      Medicredit’s Financial Condition Should Be Excluded.

       Any reference or mention of the size, financial condition or net worth of Medicredit, as

any such evidence is irrelevant to any material issue in this case and would, therefore, only serve

to unfairly prejudice Medicredit. See Fed. R. Evid. 401, 403. The consideration of a defendant's

net worth or financial condition is only appropriate when a plaintiff has offered proof to support

a submissible claim for punitive damages. Here, because Plaintiff has offered no such proof and

has, in any event, abandoned her claims for punitive damages, there is no relevant basis for any

evidence or testimony regarding the size, financial condition or net worth of Medicredit, let alone

a basis which is not substantially outweighed by the unfair prejudice to Medicredit that would

result therefrom. See Fed. R. Evid. 401, 403.

       VI.     Medicredit’s Litigation History Should Be Excluded.

       Any reference or mention to other lawsuits, claims, investigations, regulatory actions, or

settlements involving Medicredit. Any evidence or testimony on these topics is irrelevant under




                                                 3
                                                                                          SL 3532931.1
         Case 2:18-cv-04102-BCW Document 65 Filed 09/19/19 Page 3 of 6
Federal Rule of Evidence 401, “unfairly prejudicial” under Federal Rule of Evidence 403 and

inadmissible hearsay.

       VII.    Medicredit’s Insurance Coverages Should Be Excluded.

       Any reference or mention of insurance coverage, the procurement of insurance on behalf

of Medicredit, or the fact that Medicredit is insured is inadmissible, irrelevant, and would serve

only to prejudice the Court against Medicredit. Any evidence or testimony on these topics is

irrelevant under Federal Rule of Evidence 401, “unfairly prejudicial” under Federal Rule of

Evidence 403 and inadmissible hearsay. See Fed. R. Evid. 401, 403, 411.

       VIII. These Motions Or Any Motions Filed During Discovery Should Be Excluded.

       Any reference to the filing of these motions in limine, discovery motions or any other

motions presented to this Court, the arguments in connection therewith, or any ruling by the

Court in response thereto, as well as any suggestion that Medicredit has moved to prohibit the

production of evidence on any matter, should be prohibited at trial. Any reference or mention of

the fact that Plaintiff would like to have presented certain facts or evidence but was prevented

from doing so by Medicredit, should not be allowed as such comments would be irrelevant and

unfairly prejudicial to Medicredit to the extent that any probative value from such comments

would be substantially outweighed.

       IX.     Plaintiff Should Be Precluded From Presenting Evidence Of That Medicredit

Violated Any Policies Or Procedures.

       Medicredit believes that Plaintiff will attempt to create issues of perceived misconduct on

the part of Medicredit by conflating the policies and procedures obtained in discovery.

Medicredit seeks to exclude assertions that any conduct committed by any Medicredit or its

employees violated any policies or procedures maintained by Medicredit. Whether or not such


                                                4
                                                                                        SL 3532931.1
         Case 2:18-cv-04102-BCW Document 65 Filed 09/19/19 Page 4 of 6
events took place have no relevance or bearing on the issues that are to be tried in this case, that

is, whether or not any alleged conduct violated the FDCPA. See Fed. R. Evid. 401, 403.

       X.      Plaintiff Should Be Precluded From Presenting Medicredit’s Policies Or

Procedures Into Evidence.

       Following a protracted dispute before the Court, Medicredit was ordered to produce

“Medicredit’s policies and procedures, and communications between Medicredit and the original

creditor as they relate to the subject debt.” (ECF Doc. 35, p. 4). Plaintiff had argued that they

were vital to the prosecution of her case. Despite the plea, and the success in obtaining the

documents, Plaintiff failed to rely on a single page of the produced documents in defense of the

Motion for Summary Judgment filed in this case. As previously argued, none of the issues

Plaintiff to access these documents, nor any of the documents, are related to the legally relevant

facts of the case or the pleadings. The documents produced were not contemplated in the

Complaint and were not raised in Medicredit’s affirmative defenses. See Fed. R. Evid. 401, 403.

       Medicredit further objects to the submission of these documents into Evidence because

the information contained in those documents is private, proprietary, trade secret and/or

otherwise confidential and not subject to public disclosure.

       XI.     Plaintiff Should Be Precluded From Discussing Mediation Or Settlement

Discussions.

       Medicredit believes that Plaintiff will attempt to discuss the mediation and early

settlement discussions between the parties. Medicredit seeks to exclude any discussion of the

mediation, positions taken during the mediation or positions discussed in early settlement

discussions. Whether or not the parties discussed settlement has no relevance or bearing on the

issues that are to be tried in this case. See Fed. R. Evid. 401, 403, 408.


                                                  5
                                                                                          SL 3532931.1
         Case 2:18-cv-04102-BCW Document 65 Filed 09/19/19 Page 5 of 6
       WHEREFORE, Defendant Medicredit, Inc. prays that this Court enter an Order barring

all parties to this action, their attorneys and their witnesses from making any direct or indirect

mention whatsoever at trial of the subject matters outlined herein and to further bar all parties to

this action, their attorneys and their witnesses from introducing any evidence at trial on these

matters.

                                                 Respectfully submitted,

                                                 SPENCER FANE LLP

DATED: September 23, 2018                        /s/ John D. Ryan
                                                 John D. Ryan, MO #51944
                                                 1650 N. Kingshighway, Suite 204
                                                 Cape Girardeau, MO 63701
                                                 Telephone (573) 334-5449
                                                 jryan@spencerfane.com

                                                 Olawale O. Akinmoladun MO #63442
                                                 1000 Walnut Street, Suite 1400
                                                 Kansas City, MO 64106-2140
                                                 Phone:    (816) 474-8100
                                                 Fax:      (816) 474-3216
                                                 wakinmoladun@spencerfane.com
                                                 Attorneys for Medicredit


                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing through the Court’s CM/ECF
system which will send notification to the following counsel of record:

       Joel S. Halvorsen
       Gregory M. Klote
       HALVORSEN KLOTE
       680 Craig Road, Suite 104
       St. Louis, MO 63141
       ATTORNEYS FOR PLAINTIFF

                                                 /s/ John D. Ryan
                                                 Attorney for Medicredit, Inc.
                                                 6
                                                                                          SL 3532931.1
           Case 2:18-cv-04102-BCW Document 65 Filed 09/19/19 Page 6 of 6
